

PERFORMANCE VESTING
LTIP UNIT AGREEMENT
(2015 Stock Award and Incentive Plan)




This PERFORMANCE VESTING LTIP UNIT AGREEMENT, dated as of [_______] (the
“Agreement”), by and between Apartment Investment and Management Company, a
Maryland corporation (the “Company”), and [_______] (the “Recipient”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the Apartment Investment and Management
Company 2015 Stock Award and Incentive Plan, as amended (the “Plan”).


WHEREAS, effective [_______] (the “Date of Grant”), pursuant to the Plan and the
Partnership Agreement the Compensation and Human Resources Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company granted the
Recipient this LTIP Unit Award and hereby causes the Partnership to issue to the
Recipient the maximum number of LTIP Units set forth below, having the rights,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein, in the Plan and in the
Partnership Agreement.


NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Number of LTIP Units. The Company hereby grants the Recipient an LTIP Unit
Award (the “LTIP Award”) with a target of [_______] LTIP Units (the “Restricted
LTIP Units”) pursuant to the terms of this Agreement, the provisions of the Plan
and the provisions of the Partnership Agreement. The target number of LTIP Units
subject to this LTIP Award (the “Target Award”) was determined by dividing
$[__________] by $[_____], which was the average closing price of Aimco’s Common
Stock on the New York Stock Exchange for the five trading days up to and
including the Date of Grant. The Recipient may ultimately vest into more LTIP
Units or fewer or no LTIP Units, as set forth in more detail in this Agreement.
The Recipient shall be admitted as a partner of the Partnership with beneficial
ownership of the Restricted LTIP Units as of the Grant Date by (i) signing and
delivering to the Partnership a copy of this Agreement and (ii) signing, as a
limited partner, and delivering to the Partnership a counterpart signature page
to the Partnership Agreement (attached hereto as Exhibit A).


2.    Restrictions and Restricted Period.


(a)    Restrictions. LTIP Units granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture until the lapse of the Restricted Period (as defined
below). Neither the Company nor the Partnership shall be required (i) to
transfer on its books any LTIP Units which shall have been sold or transferred
in violation of any of the provisions set forth in this Agreement, or (ii) to
treat as owner of such




1



--------------------------------------------------------------------------------




LTIP Units or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such LTIP Units shall have been so transferred.


(b)    Lapse of Restrictions; Restricted Period. The restrictions set forth
above shall lapse and the Restricted LTIP Units shall become freely transferable
(provided, that such transfer is otherwise in accordance with federal and state
securities laws) and non-forfeitable as set forth in this Section 2(b) and on
Exhibit B.


(i)    The Company’s total shareholder return (as defined in more detail on
Exhibit B, “TSR”) over the period beginning on [_______] and ending on [_______]
(the “Performance Period”), as calculated by comparison to the indices
stipulated on Exhibit B to this Agreement (and using the methodology set forth
on such Exhibit B), shall be compared to the threshold, target and maximum TSR
hurdles set forth on Exhibit B to determine the “Vesting Portion” (as defined on
Exhibit B) of the LTIP Award as a percentage of the Target Award. Such
calculations shall be determined by the Committee no later than [_______] (the
date of such determination, the “Determination Date”). Restrictions with respect
to [__]% of the related Vesting Portion of the LTIP Award set forth on Exhibit B
shall lapse as of the later of the Determination Date and the [_______]
anniversary of the Date of Grant (the “Vesting Date”), with the restrictions on
the remaining [__]% of such Vesting Portion lapsing on the [_______] anniversary
of the Date of Grant (the “Anniversary Date”).


(ii)    Except as set forth in Section 3, each such lapse of restrictions shall
occur only if the Recipient has remained employed by the Company through the
Vesting Date or the Anniversary Date, as the case may be (the “Restricted
Period”). The portion of the Restricted LTIP Units which does not vest as of the
Vesting Date (or the Anniversary Date, as the case may be) based on TSR
performance shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Recipient nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares of Restricted LTIP Units.


(iii)    All determinations with respect to the calculations pursuant to this
Agreement shall be made in the sole discretion of the Committee.


(c)    Distributions.


(i)    For purposes of this Agreement, the “Distribution Participation Date”
with respect to LTIP Units granted hereunder that have vested in accordance with
Section 2(b) hereof shall be the Vesting Date or Anniversary Date, as the case
may be. Such vested LTIP Units shall be entitled to receive the full
distribution payable on Partnership Common Units outstanding as of the record
date next following the date set forth in the preceding sentence, whether or not
they will have been outstanding for the whole period.




2



--------------------------------------------------------------------------------






(ii)    From and after the Date of Grant and prior to the applicable
Distribution Participation Date, the Recipient shall be entitled to receive
distributions with respect to such Restricted LTIP Units in accordance with the
terms of the Partnership Agreement; provided, that the Recipient’s Sharing
Percentage for purposes of the Partnership Agreement shall be [___]% (the
“Current Distributions”).


(iii)    An amount equal to (i) the difference between (x) all distributions
paid with respect to one Partnership Common Unit between the date of grant of an
LTIP Unit granted hereunder and the applicable Distribution Participation Date
of such LTIP Unit and (y) the Current Distributions paid with respect to such
LTIP Unit up to the Distribution Participation Date of such LTIP Unit (such
difference, the “Contingent Distributions”) multiplied by (ii) the number of
LTIP Units granted hereunder with the same LTIP Unit Distribution Participation
Date shall be credited to a notional (unfunded) account for the benefit of the
Recipient on the books and records of the Partnership subject to vesting. As
promptly as practicable after the applicable Distribution Participation Date, an
amount equal to the Contingent Distributions that would have been paid with
respect to such LTIP Units that have become vested pursuant to Section 2(b)
hereof shall be paid to the Recipient. Any portion of the notional account that
is not payable to the Recipient shall be forfeited and revert to the Partnership
free and clear of any claims by the Recipient.


(iv)    To the extent that the Partnership makes distributions to holders of
Partnership Common Units partially in cash and partially in additional
Partnership Common Units or other securities, unless the Administrator in its
sole discretion determines to allow the Recipient to make a different election,
the Recipient shall be deemed to have elected with respect to all LTIP Units
eligible to receive such distribution to receive [___]% of such distribution in
cash and [___]% in Partnership Common Units or other securities, with the cash
component constituting the Current Distribution prior to the Distribution
Participation Date.


3.    Termination of Employment. Except as otherwise set forth in this
Agreement, in the event that the Recipient ceases to be employed by the Company
for any reason prior to the lapse of the Restricted Period, then the Restricted
LTIP Units shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Recipient nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such Restricted LTIP Units. In the event that the
Recipient’s employment with the Company is terminated due to his death or total
and permanent disability, then the Restricted Period set forth in Section 2(b)
hereof shall immediately lapse and the Restricted LTIP Units shall become
immediately and fully vested, with the level of TSR performance calculated as if
the date of termination was the final day of the Performance Period, and as if
the level of TSR performance as of such date was the higher of (a) target or (b)
actual TSR performance as of such date, as determined in the sole discretion of
the Committee in accordance with Section 2(b) and Exhibit B. Restricted LTIP
Units not vesting in accordance with the foregoing sentence shall be forfeited
to the Company without payment of any consideration by the Company, and neither
the Recipient nor any of his or




3



--------------------------------------------------------------------------------




her successors, heirs, assigns or personal representatives shall thereafter have
any further rights or interests in such Restricted LTIP Units. For purposes of
this Section 3, the Recipient’s employment will have terminated by reason of
total and permanent disability if, in the reasonable and good faith judgment of
the Committee, the Recipient is totally and permanently disabled and is unable
to return to or perform his or her duties on a full-time basis.


4.    Change in Control. The Restricted LTIP Units issued hereunder shall, in
addition to any provisions relating to vesting contained in this Agreement,
become immediately and fully vested, and the Restricted Period set forth in
Section 2(b) hereof shall immediately lapse, upon the termination of the
Recipient’s employment with the Company by the Company without Cause or by the
Recipient for Good Reason, in either case within twelve (12) months following
the occurrence of a Change in Control (as defined below), with the level of TSR
performance calculated as if the date of the Change in Control was the final day
of the Performance Period, and as if the level of TSR performance as of such
date was the higher of (a) target or (b) actual TSR performance as of such date,
as determined in the sole discretion of the Committee in accordance with Section
2(b) and Exhibit B.


(a)    For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


(i)    an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning of
Rule 13d‑3 promulgated under the Exchange Act) (“Beneficial Ownership”) of 50%
or more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, the acquisition of Voting Securities in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition (A) by or
under an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company or in which the Company serves as a
general partner or manager (a “Subsidiary”), (B) by the Company or any
Subsidiary, or (C) by any person in connection with a Non-Control Transaction
(as hereinafter defined). “Non-Control Transaction” shall mean a merger,
consolidation, share exchange or reorganization involving the Company, in which
(1) the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,
and (2) the individuals who were members of the Board of Directors of the
Company immediately prior to the execution of the agreement providing for such
merger, consolidation, share exchange or




4



--------------------------------------------------------------------------------




reorganization constitute at least 50% of the members of the board of directors
of the Surviving Company;


(ii)    the individuals who constitute the Board as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; provided, further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “election contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or


(iii)    the consummation of any of the following: (A) a merger, consolidation,
share exchange or reorganization involving the Company (other than a Non-Control
Transaction); (B) a complete liquidation or dissolution of the Company; or (C)
the sale or other disposition of all or substantially all of the assets of the
Company to any person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.


(b)    “Cause” shall mean the termination of the Recipient’s employment because
of the occurrence of any of the following events, as determined by the Board in
accordance with the procedure below:


(i) the failure by the Recipient to attempt in good faith to perform his or her
duties or to follow the lawful direction of the individual to whom the Recipient
reports; provided, however, that the Company shall have provided the Recipient
with written notice of such failure and the Recipient has been afforded at least
fifteen (15) days to cure same;


(ii) the indictment of the Recipient for, or the Recipient’s conviction of or
plea of guilty or nolo contendere to, a felony or any other serious crime
involving moral turpitude or dishonesty;






5



--------------------------------------------------------------------------------




(iii) the Recipient’s willfully engaging in misconduct in the performance of his
or her duties (including theft, fraud, embezzlement, securities law violations,
a material violation of the Company’s code of conduct or a material violation of
other material written policies) that is injurious to the Company, monetarily or
otherwise, in more than a de minimis manner;


(iv) the Recipient’s willfully engaging in misconduct unrelated to the
performance of his or her duties for the Company that is materially injurious to
the Company, monetarily or otherwise;


(v) the material breach by the Recipient of any material written agreement with
the Company.


For purposes of this Section 4(b), no act, or failure to act, on the part of the
Recipient shall be considered “willful” unless done, or omitted to be done, by
the Recipient in bad faith and without reasonable belief that his or her action
or omission was in the best interest of the Company. Any termination shall be
treated as a termination for Cause only if (i) the Recipient is given at least
five (5) business days’ written notice of termination specifying the alleged
Cause event and shall have the opportunity to appear (with counsel) before the
full Board to present information regarding his or her views on the Cause event,
and (ii) after such hearing, the Recipient is terminated for Cause by at least a
majority of the Board. After providing the notice of termination in the
foregoing sentence, the Board may suspend the Recipient with full pay and
benefits until a final determination pursuant to this Section 4(b) has been
made. Notwithstanding the foregoing provisions of this Section 4(b), if the
Recipient is party to an employment agreement with the Company that provides a
definition of Cause, such definition shall apply instead of the foregoing
provisions of this Section 4(b).


(c)    “Good Reason” shall mean (i) a reduction in the Recipient’s base salary;
(ii) a material diminution in the Recipient’s title or responsibilities; or
(iii) relocation of the Recipient’s primary place of employment more than fifty
miles; provided, however, that the Recipient may only terminate employment for
Good Reason by delivering written notice to the Board within ninety (90) days
following the date on which the Recipient first knows of the event constituting
Good Reason, which notice specifically identifies the facts and circumstances
claimed by the Recipient to constitute Good Reason, and the Company has failed
to cure such facts and circumstances within thirty (30) days after receipt of
such notice; and provided further, however, that if the Recipient is party to an
employment agreement with the Company that provides a definition of Good Reason,
such definition shall apply instead of the foregoing provisions of this Section
4(c).


5.    Tax Matters.
    
(a)    83(b) Election. The recipient may make an election to include in gross
income in the year of transfer the fair market value of the Restricted LTIP
Units granted hereunder in accordance with Section 83(b) of the Code.


(b)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Recipient for income tax purposes
or subject to the




6



--------------------------------------------------------------------------------




Federal Insurance Contributions Act withholding with respect to the Restricted
LTIP Units granted hereunder, the Recipient will pay to the Company or, if
appropriate, any of its subsidiaries, or make arrangements satisfactory to the
Administrator regarding payment of, any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount. The Company may cause the required minimum tax withholding obligation to
be satisfied, in whole or in part, by withholding from Restricted LTIP Units
granted to the Recipient with an aggregate value that would satisfy the
withholding amount due. The obligations of the Company under this Agreement
shall be conditional on such payment or arrangements, and the Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Recipient.


BY SIGNING THIS AGREEMENT, THE RECIPIENT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE RECIPIENT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


6.    Investment Representation; Registration. The Recipient hereby warrants and
represents to and agrees with the Company as follows:
(a)The LTIP Units issued pursuant to this Agreement will be acquired for the
account of the Recipient for investment only and not with a view to, nor with
any intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein. The Recipient acknowledges that the issuance
of the LTIP Units has not been, and will not be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, or the securities or real estate syndication laws of any state or
other jurisdiction, and cannot be disposed of unless they are subsequently
registered under the Securities Act and any applicable laws of states or other
jurisdictions or an exemption from such registration is available. The Recipient
acknowledges that the Company does not have any intention of registering the
resale of any LTIP Units issued hereunder under the Securities Act or of
supplying the information necessary for the Recipient to sell any such LTIP
Units; and that the Company and the Partnership shall be organized and operated
so as to be exempt from registration under the Investment Company Act of 1940,
as amended, and from the provisions of that statute designed to protect
investors.
(b)    The Recipient also understands that the transfer of any LTIP Units issued
pursuant to this Agreement will be subject to restrictions contained in the
Partnership Agreement, as well as the restrictions set forth in this Agreement.
(c)    The Recipient acknowledges that (i) he or she has no obligation
whatsoever to acquire the LTIP Units issued pursuant to this Agreement, (ii) his
or her acquisition of the LTIP Units issued pursuant to this Agreement is not,
and will not be, in any way whatsoever a condition of continued employment with
the Company or any entity affiliated with the Company, (iii) neither




7



--------------------------------------------------------------------------------




the offer to the Recipient of the opportunity to acquire the LTIP Units or any
shares of Stock issued pursuant to the Partnership Agreement nor this Agreement,
shall be deemed to constitute a contract of employment or to impose any
obligation upon the Company or any of its affiliates to continue to employ the
Recipient, and (iv) nothing stated or implied in this Agreement or in the
Partnership Agreement shall be construed to abrogate, amend or otherwise affect
any rights or obligations with respect to employment which the Company or any of
its affiliates or the Recipient may otherwise have by agreement or under law.
(d)    The Recipient acknowledges that he or she has been furnished a copy of
the Partnership Agreement, has carefully read and understands the provisions of
the Partnership Agreement, has had the opportunity to ask questions of the
Company and has received answers from the Company concerning the provisions of
the Partnership Agreement, and the terms and conditions of the offering of the
LTIP Units. The Recipient further acknowledges that he or she has been furnished
information regarding the activities of the Company, has had the opportunity to
ask questions of the Company concerning such activities, and is satisfied with
all such information and such answers as he or she has received. The Recipient
acknowledges that no representation has been made by the Company otherwise by or
on behalf of the Company as to any current value of the assets held by the
Company or as to any prospective return on any LTIP Units issued pursuant to
this Agreement. The Recipient further acknowledges that he or she has not
relied, in connection with the acquisition of the LTIP Units, upon any
representations, warranties or agreements other than those set forth in this
Agreement or the Partnership Agreement. The Recipient further acknowledges that
he or she provides services to the Company on a regular basis and that, in such
capacity, the Recipient has access to all such information, and has such
experience and involvement in connection with the business and operations of the
Company, as the Recipient believes to be necessary and appropriate to make an
informed decision to accept the LTIP Units granted pursuant to this Agreement.
(e)    The Recipient acknowledges that neither the Company nor any of its
affiliates is rendering any tax, legal or financial advice or recommendation to
acquire the LTIP Units issued pursuant to this Agreement. The Recipient has been
informed that he or she should consult his or her own tax, legal and financial
advisors to the extent the Recipient seeks advice regarding these matters.
(f)    The Recipient makes the representation regarding his or her status as an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act as set forth below the Recipient’s name on the
signature page hereto.
(g)    So long as the Recipient holds LTIP Units, the Recipient shall disclose
to the Company in writing such information as may be reasonably requested with
respect to direct or indirect ownership of any LTIP Units issued pursuant to
this Agreement as the Company may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code, applicable to the Company or
to comply with requirements of any other appropriate taxing authority.
(h)    The Recipient shall indemnify and hold the Company harmless from and
against any and all loss, cost, damage or liability due to or arising out of a
breach of any representation, warranty or agreement of the Recipient in this
Agreement or any other document




8



--------------------------------------------------------------------------------




furnished by it to the Company in connection with this Award, including, without
limitation, the Partnership Agreement.
7.    Miscellaneous.
(a)    Entire Agreement. This Agreement, the Plan and the Partnership Agreement
contain the entire understanding and agreement of the Company and the Recipient
concerning the subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.
(b)    Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
(c)    Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Recipient will be deemed an original and
all of which together will be deemed the same agreement.
(d)    Notices. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company or the Committee, to the attention of
the General Counsel of the Company at the principal office of the Company and,
if to the Recipient, to the Recipient’s last known address contained in the
personnel records of the Company.
(e)    Succession and Transfer. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Recipient and
their permitted successors, assigns and legal representatives.
(f)    Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.
(g)    Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.
(h)    Plan Controls. This Agreement is made under and subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Recipient confirms that he
or she has received a copy of the Plan and has had an opportunity to review the
contents thereof.
(i)    No Guarantee of Continued Service. The Recipient acknowledges and agrees
that nothing herein, including the opportunity to make an equity investment in
the Company, shall be deemed to create any implication concerning the adequacy
of the Recipient’s services to the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary shall be construed




9



--------------------------------------------------------------------------------




as an agreement by the Company, any Company Subsidiary or any Partnership or
Partnership Subsidiary, express or implied, to employ the Recipient or contract
for the Recipient’s services, to restrict the right of the Company, any Company
Subsidiary or any Partnership or Partnership Subsidiary, as applicable, to
discharge the Recipient or cease contracting for the Recipient’s services or to
modify, extend or otherwise affect in any manner whatsoever, the terms of any
employment agreement or contract for services that may exist between the
Recipient and the Company, any Company Subsidiary or any Partnership or
Partnership Subsidiary, as applicable.








10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


APARTMENT INVESTMENT AND
MANAGEMENT COMPANY






By:                            




AIMCO PROPERTIES, L.P.


By: AIMCO-GP, Inc.,
Its General Partner



By:                            




RECIPIENT:




By:                            
    


Address:     






11



--------------------------------------------------------------------------------




Section 6(f) Representation. Please initial or check ALL of the boxes which
correctly describe the Recipient.
o
The Recipient is a natural person: (i) whose individual net worth (assets minus
liabilities), or joint net worth with that person’s spouse, exceeds $1,000,000
((a) excluding (1) as an asset, the value of such natural person’s primary
residence and (2) as a liability, the outstanding indebtedness secured by such
natural person’s primary residence up to the fair market value of such primary
residence, provided, however, that if the amount of such outstanding
indebtedness has increased within the previous 60 days, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability and (b) including, as a liability, the outstanding
indebtedness secured by the natural person’s primary residence in excess of the
fair market value of such primary residence), or (ii) who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with the person’s spouse in excess of $300,000 in each of those years and
has a reasonable expectation of reaching the same income level in the current
year.

o
The Recipient is a natural person who is a director or executive officer (as
defined below) of the Company. As used herein, “executive officer” shall mean
the president, any vice president in charge of a principal business unit,
division or function (such as sales, administration or finance), any other
officer who performs a policy-making function, or any other person who performs
similar policy-making functions for the Company.

o
Neither of the prior boxes correctly describes the Recipient.





12



--------------------------------------------------------------------------------




EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE
The Participant, desiring to become one of the within named Limited Partners of
AIMCO, L.P., hereby becomes a party to the Fourth Amended and Restated Agreement
of Limited Partnership of AIMCO Properties, L.P., as amended through the date
hereof (the “LP Agreement”).
The Participant constitutes and appoints the General Partner and its authorized
officers and attorneys-in-fact, and each of those acting singly, in each case
with full power of substitution, as the Participant’s true and lawful agent and
attorney-in-fact, with full power and authority in the Participant’s name, place
and stead to carry out all acts described in Section 2.4.A of the Partnership
Agreement, such power of attorney to be irrevocable and a power coupled with an
interest pursuant to Section 2.4.B of the LP Agreement.
The Participant agrees that this signature page may be attached to any
counterpart of the Partnership Agreement.
[PARTICIPANT]
 
 
 
By:                                                                 
   Name:
   Date:
 
 
Address of Limited Partner:
 
 
 
 
 
 









13



--------------------------------------------------------------------------------






EXHIBIT B


This Exhibit sets forth the calculation methodology with respect to the
Agreement. Certain defined terms may be found at the end of this Exhibit B.
Terms not defined on this Exhibit B shall have the meaning set forth in the body
of the Agreement.


Maximum LTIP Units: [__________]




With respect to [ ]% of the Restricted LTIP Units:








Performance Level


Relative TSR vs. [________] TSR:
Performance vs. Index
Over Performance Period




Portion of Target Award Vesting
(“Vesting Portion”)




Threshold


 [___] bps


[___]%
Target


 [___] bps


[___]%
Maximum


 [___] bps


[___]%





With respect to [ ]% of the Restricted LTIP Units:








Performance Level


Relative TSR vs. [________] TSR:
Performance vs. Index
Over Performance Period




Portion of Target Award Vesting
(“Vesting Portion”)




Threshold


 [___] bps


[___]%


Target


 [___] bps


[___]%


Maximum


 [___] bps


[___]%

TSR results above the Threshold level and below the Maximum level shall result
in a Vesting Portion that is interpolated between the Threshold and Maximum
Vesting Portions set forth on this Exhibit B. TSR results




14



--------------------------------------------------------------------------------




below the Threshold level will cause the Restricted LTIP Units to be forfeited
to the Company without payment of any consideration by the Company, and neither
the Recipient nor any of his or her successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
shares of Restricted LTIP Units.


If the performance level is above Target but as of the Determination Date the
Company has negative absolute TSR with respect to the Performance Period, then
the Restricted LTIP Units shall vest at the Target level as of the dates set
forth in Section 2(b) of the Agreement, with the Vesting Portion in excess of
Target (the “Excess Portion”) vesting only (a) with respect to [___]% of the
Excess Portion, upon the Company’s achievement of positive absolute TSR with
respect to the period beginning on the first day of the Performance Period; and
(b) with respect to the remaining [___]% of the Excess Portion, on the later of
(i) the Company’s achievement of positive absolute TSR with respect to the
period beginning on the first day of the Performance Period and (ii) the
Anniversary Date; provided, however, that if the Company has not achieved
positive absolute TSR with respect to the period beginning on the first day of
the Performance Period as of the third anniversary of the Determination Date,
then the Excess Portion shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Recipient nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares of Restricted LTIP Units.


For purposes of these calculations:


“TSR” means the Company’s Total Shareholder Return as reported by SNL Financial
or another third party judged by the Committee to be a reputable third party,
which measurement shall be confirmed by the Committee. For purposes of
calculating Aimco’s TSR, the “starting” share price will be calculated using the
average closing price for the 20-day trading period up to and including
[_________] (i.e., the first trading day of the three-year performance period),
and the “ending” share price be calculated using the average closing price for
the 20-day period up to and including [__________].


When measuring the TSR of the Company, the calculation shall be adjusted as
deemed appropriate by the Committee to reflect any change in corporate structure
of the nature referenced in Section 3.4 of the Plan.


Measurement of the TSR of the [_______] Index and [_______] Index for purposes
of comparison to the Company’s TSR shall be as reported by SNL Financial or
another third party judged by the Committee to be a reputable third party, which
measurement shall be confirmed by the Committee.


“bps” shall mean basis points, each of which shall equal 1/100th of 1%.




15

